Title: To James Madison from James Taylor, 7 November 1818
From: Taylor, James
To: Madison, James


My dear Sir
Lexington Ky Nov: 7h 1818
I do my self the pleasure to introduce to your acquaintance our relation Richard Taylor Jr, son of the Commodore, who makes a visit to Va. on some land business. I flatter my self you will be pleased with his acquaintance, I assure you there is not a man of more Correct deportment in our Country.
He will be able to give you particular information as to our Connections & as to the affairs of our Country generally.
I had the pleasure of breakfasting with our friend Judge Todd yesterday mor[n]ing & dining with him on that day at Col Ch. Todds.
Mrs. Todd is in good health except a Complaint in one of her breasts, which is mending. The children are in good health. I have not had the pleasure of seeing my brother since I came up, both himself & his Son Hubbard are on a visit to the Green river Count[r]y.
My brother Reuben & his family are expected out daily & it is possible he may have arrived.
Will you be so good as to present my best Compliments [to] my good friends the old Lady & Mrs Madison, and assure them I was much pleased to learn from Mrs Todd of their good health.
I am about building & am now preparing for it. I was much pleased with a house of Mrs Carters near Green Mountain & Mr Edwd. Coles recommended it to me as he passed down the river. Mrs Madison would particularly oblige me by procuring for me a rough draft of that building. The form & size of the rooms the entrances & c. thro’ the entry or vestuble [sic]. And I would be glad of Mrs. Ms or your suggestions of any improvements you might ⟨think?⟩ ⟨pro?⟩per to recommend. The sooner I could have this favor done me the better as I am preparing my cut stone. If Mr Ed: Coles has returned I am sure he would be good enough to have the drawing made for me. And if he should not be at home some of the other gentlemen I am sure would do it for me.
Please to tender my best respects to my friend Mr. Todd.
It would give me great pleasure to receive a line from either your self or Mrs. Madison. I have the honor to be with great respect Dear Sir your friend & St.
James Taylor
P S. I am up here with my son James to place him at the Transylvania University, at the head of which is the Celibrated Doct Holley. He is hourly expected out. I am much pleased that the Central College of Va. should be placed in your section of the Country, and that your self & the good Mr Jefferson take such a lively interest in its prosperity.
J T.
